Citation Nr: 0947299	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

The Veteran testified before a Decision Review Officer at the 
RO in May 2009.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2009 the Veteran requested a hearing before the Board 
in Washington DC.  He was scheduled for such hearing and 
notified via letter dated in October 2009.  Later than month, 
he requested that he be afforded a videoconference hearing in 
lieu of the hearing in  Washington DC.  

Accordingly, the appeal is remanded for the following action:

The Veteran is to be scheduled for a 
videoconference hearing at the RO before 
a Veterans Law Judge.  

After the appellant has been afforded an opportunity to 
appear at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but 


should return the claims folder to the Board for further 
appellate review.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


